        Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 1 of 20 PageID #: 1
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



                                        United States District Court
                                                                                for the
                                                                           Distrfct of le /fc
                                                                  tA-t/ rO H,     Division


                                                                                     CaseNo' I
                                                                                                     (to be filled in by the Clerk s Office)


(Write the f ll name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above, 1
                                                                                     Jury Trial: (check one)                      No
please rite see attached" in the space and attach a additional )
page with the f ll list of ames.)




(Write the full name of each defendant who is being sued. If the
n es of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                            (Non-Prisoner Complaint)



                                                                           NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only, the last four digits of a social security number; the year of an individual s
    birth; a minor’s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk’s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                               Page 1 of 6
        Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 2 of 20 PageID #: 2
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


I. The Parties to This Complaint

          A. The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                           Name
                           Address                                                                                      T(3

                                                                                       City State Zip Code
                            County                                          Vll                kC                 $
                           Telephone Number                                3M-                                    I          (    n
                           E-Mail Address                                                             zc b , < 6 /t i


          B. The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1

                           Name
                            Job or Title (if known)
                            Address
                                                                                                        ' V
                                                                                       City State Zip Code
                            County
                            Telephone Number
                            E-Mail Address (if known)                             tVI u 1 h o I        < U       o t«T) l e
                                                                                Individual capacity , / tDfficial capacity


                     Defendant No. 2
                            Name                                                                (i) V kA
                            Job or Title (if known)                               tvwr 1/6                  V u
                            Address                                             2.1 i 2-0 ¦/-A
                                                                                                                         706
                                                                                       City State                            Zip Code
                            County
                            Telephone Number                                     7i
                            E-Mail Address (if kno n)

                                                                          r Individual capacity       jZ Official capacity




                                                                                                                                        Page 2 of 6
        Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 3 of 20 PageID #: 3
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                     Defendant No. 3
                           Name
                           Job or Title (if known)
                           Address



                            County
                           Telephone Number
                           E-Mail Address (if k o n)




                     Defendant No. 4
                           Name
                            Job or Title (if k o )
                            Address



                            County
                            Telephone Number
                            E-Mail Address (if know )




IL Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]. Under Bivens v. Unk own Nam d Agents of
          Federal Burea of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

                      Are you bringing suit against (check all that apply)

                            Federal officials (a Bivens claim)

                            State or local officials (a § 1983 claim)

           B. Section 1983 allows claims alleging the deprivation of any rights, privileges, or immunities secured by
                   the Constitution and [federal laws]. 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




           C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?


                                                                                                                            Page 3 of 6
        Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 4 of 20 PageID #: 4
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non - Prisoner)




           D. Section 1983 allows defendants to be found liable only when they have acted under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under polor of
                      federal law. Attach additional pages if needed.




                                 b;

III.     Statement of Claim

          State as briefly as possible the facts of your case. Describejiow each defendant was personally involved in the
          alleged wrongful action, along with th 3ates and catibns all relevant events? You may wish to include
          fufther etails ucl as the names of other persons involved in the events giving rise to your claims. Do not cite
          any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
          statement of each claim in a separate paragraph. Attach additional pages if needed.


         A. Where did the events giving rise to your claim(s) occur?
                                                                                                                       '716 0




                      What date and approximate time did the events giving rise to your claim(s) occur?




                      What are the facts underlying your claim(s)? (For example: What happe ed to you? Who did what?
                      W s anyone else involved? Who else sa hat happened?)


        -AA.,
        /A         t- Aaaa




                                                                                                                         Pa e 4 of 6 ,y
        Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 5 of 20 PageID #: 5
 _Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



     IV. Injuries



                                                                       Sdescribe your inj ries d state


£>




                                                                                            a




         SSS»==s=:
V. Relief




                                  U            K                 e                &K-   /   -   '
         Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 6 of 20 PageID #: 6
Fro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for e tending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A. For Parties Without an Attorney

                     I agree to provide the Clerk s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk s Office may result
                     in the dismissal of my case.




         B. For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Atto ey
                     Bar Number

                     Name of Law Firm
                     Address


                                                                                City        State           Zip Code

                     Telephone Number

                     E-mail Address




                                                                                                                          Page 6 of 6
                      -7       ,ft       q±         /q/
    ~7?3j. 3 -J-t!}/Cr>   / dof]/ ho/,, f' d >   > )o <) .-/
                    no/    07 2. ho/ 3'H/L
            (lL     iq/1 -Mwq      5- W/J- ?¦/        i/iL
           3hj. n / do j. 3/w                         /T no/.11 {
      ?    A              Q/vn            ..L.imq                   p/    I
                                                         ... o? Z
                                                 li'h'rYf QO        p;
                                   c/..) ft ?c/ ftft j-Op -• ft3/)f)ft
                    (ft /ft // -/O € p1fftnv/ft
      ft / ftft/i     s 3 7v3 J A o/) 7) f
j
             / U /m/ g/            d     ftUftUL J/
         Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 7 of 20 PageID #: 7
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 8 of 20 PageID #: 8
_.¦'(_mo       ':'   /       /       )    YU
                                                )
 >Y)iob )p ry r)      v]'lJ >1 .; . ,„ >, „
                                               o/?
                                                     1n
                                              A)              1 ' /
                                           (?cvl
                                                     - o z    z-.   i
            5         '          o        )
                                     7)1> - .12           •
                         1                1 J
            >212
  ?/     ,7          i':i!}-     )   lt    y
  Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 9 of 20 PageID #: 9
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 10 of 20 PageID #: 10
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 11 of 20 PageID #: 11




                             '¦ ¦ ¦¦¦ ¦        - -     t
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 12 of 20 PageID #: 12
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 13 of 20 PageID #: 13
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 14 of 20 PageID #: 14




                                                      y / i. ((-li/1 <,i
                       t   i.   5j...



                                           /i - - r /O-tX- C j             ct-/f-t>~ c ~
                                                                       ___    __    __


                                                  d

                            (- c        e l-l ihi      l(' r((.l(




                                                                )            5 f(
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 15 of 20 PageID #: 15
         Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 16 of 20 PageID #: 16


S-';            ©      u-n>                -          "                  ¦

       1 <- . c a        II ¦iin.>i .|i<? <'lu)-l'ill Id ,1,¦.«..¦¦¦                            . / . n

                          Filing :with;EEOC                         • p         !. ¦ i. ; i.Fpi

                  ®        \\       .     •     \     ¦_          y           ,;..!
                                 // 'l'-,! '1!!'1 1"1      /   .ifi-'t-j . zr}.' / ./   :



                     My Charge
                     EEOC Num er: 460-2021-Ol 723
                      Status: Determination of no reasonable cause issued
         i The c arge of employment discrimination file on 06/02/2021 */vit t e
                    U.S. Equal Employment Opportunity Commission (EEOC) by Aretha
                      Walker against GOODWILL INDUSTRIES O HOUS ON -
                      HOUSTON HEIGHTS is available v-i .- - ¦¦ ¦ -t '¦.. ->: di:¦ -




                       Notice of Right to Sue - Important Time Limit
I I If you choose to file a law uit against the respondent(s) named in
to an issue.-| your charge, you must file a com laint in court within 90 days of the
                        date you received the Notice of Right to Sue. If you fail to file
. within the 90 day period, your right to sue on the charge will be lost
                        and cannot be restored by EEOC. For more information about this
          ! time limit and filing a lawsuit, refer to the enclosure that was provided
cf and back in. with your Closure Nol cc/NRTS.


                        My Docume ts
| l If you have documents su orting your charge, please upload lhem
            ¦ using this portal. Documents that you send and any that EEOC may
            i send to yo (including your Charge of Discrimination and the
i , res ondent's Position Statement, if you request a copy) are listed
            , fjfJ'j'w. <ou can open a docume t to levicw it or download and save it.


I j Be sure you save all ocuments related to your cha ge, i cluding
           | Email correspondence. Your charge an ocuments relate to it ill
, be avail ble io you online until no flays after EEOC doses it.
                         Ctick using this ortal to >-pin;,d docuuionK.


                                                                                 ¦¦         !   ¦
JS4-! (Rev. 94/21)                                                           CIVIL COVER SHEET
               Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 17 of 20 PageID #: 17
The JS 44 civil cover sheet and the information contained herein neither replace nor sup le ent the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This for , approved by the Judicial Conference of the United States in Septe ber 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I (a) PLAINTIFFS                                                                                               DEFENDANTS



   (b)    County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                           (EXCEPT IN U.S. PLAI TIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Finn Name, Address, and Telephone Numbe )                                                     Attorneys (If Know )




II. BASIS OF JURISDICTION (Place an X" in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                       and One Box for Defendant)
   1   U.S. Government                 LP       Federal Question                                                                        PTF      DEF                                          PF           DEF
          Plaintiff                               (U.S. Government Not a Party)                       Citizen of This State               1        1     Incorporated or Principal Place              4      4
                                                                                                                                                           of Business In This State

   2   U.S. Government                     4    Diversity                                             Citizen of Another State            2          2   Incorporated and Principal Place             5      5
         Defendant                                (Indicate Citize ship of Parties in Item III)                                                            of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                               6      6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Placean "X" in One Box O ly)                                                                                     Click here for: Nat tire of Suit Code Descriptions.
          CONTRACT                         TOR S                                                        FORFE1TU E/PENALTV                  BANKRUPTCY                  OTHER STA UTES
   110 Insurance          PERSONAL INJURY        PERSONAL INJURY                                       ] 625 Drug Related Seizure                  128 USC 158        375 False Claims Act
_ 120 Marine                                                          | | 365 Personal Injury -                                          423Appeal
                                                                                                              of Property 21 USC 881 B 422   Withdn
                                                                                                                                             Withdrawal               376 Qui Tam (31 USC
   130 Miller Act                        315Airplane
                                      0310   Airplane Product                  Product Liability          690 Other                          28 USC 157                   3729(a))
   140 Negotiable Instalment                   Liability              | ] 367 Health Care/                                                 INTELLECTUAL               400 State Reapportionment
   150 Recovery of Overpayment   ] 320 Assault, Libel &                        Pharmaceutical                                             PROPERTY RIGHTS             410 Antitrust
      & Enforcement of Jud mentt Slander                                       Personal Injury                                                  820 Copyrights                   430 Banks and Banking
                                       J 330 Federal Employers’                Product Liability                                                830 Patent                       450 Commerce
 Bl 152 Recovery Act
    51 Medicare  of Defaulted                Liability                | | 368 Asbestos Personal                                                 835 Patent - Abbreviated         460 Deportation
        Student Loans                                                           Injury Product                                                      New Drug Application         470 Racketeer Influenced and
        (Excludes Veterans)
| 1153 Recovery of Overpayment
                                         345Marine
                                      0340   Marine Product
                                               Liability
                                                                            Liability
                                                                        PERSONAL PROPERTY                         L BOR
                                                                                                                                          b     840 Trade ark
                                                                                                                                                880 Defend Trade Secrets
                                                                                                                                                                                     Corrupt Organizations
                                                                                                                                                                                 480 Consumer Credit
      of Veteran s Benefits                                                370 Other Fraud                                                         Act of 2016                        (15 USC 1681 or 1692)
   160 Stockholders Suits                3 5Motor
                                      B 350 Motor Vehicle
                                                  Vehicle                  371 Truth in Lending              Act                                                                | 485 Telephone Consumer
_ 190 Other Contract                         Product Liability             380 Other Personal          ] 720 Labor/Management                 SOCIAL SECURITY                         Protection Act
____ 195 Contract Product Liability    ] 360 Other Personal                    Property Damage               Relations                    n 861 HIA (1395ff)
   196 Franchise                             Injury                   | | 385 Property Damage                                                   862 Black Lung (923)             850Cable/S
                                                                                                                                                                             0 490   Securities/Commodities/
                                                                                                                                                                                              t TV
                                       ] 362 Personal Injury -                 Product Liability        751Railway
                                                                                                      0740  Family and Medical
                                                                                                                    Labor Act             _ 863 DIWC DIWW (405(g))                   Exch nge
                                               Medical Malpractice                                           Leave Act                        864 SSID Title XVI                 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIG TS                 PRISONER PETITIONS             ] 790 Other Labor Litigation           ] 865 RSI (405(g))                 891 Agricultural Acts
_ 210 Land Condemnation               _ 440 Other Civil Rights             Habeas Corpus:              ] 791 Employee Retirement                                                 893 Environmental Matters
_ 220 Foreclosure                     _ 441 Voting                      ] 463 Alien Detainee                 Income Security Act               I I DER L XSIillS                 895 Freedom of Information
   230 Rent Lease & Ejectment            442 Employment                 J 510 Motions to Vacate                                                 870 axes (U.S. Plaintiff              Act
   240 Torts to Land                     443 Housing/                         Sentence                                                             or Defendant)
_ 245 Tort Product Liability                 Accommodations         ] 530 General                                                               871 IRS Third Party             899Arbitration
                                                                                                                                                                             B 896  Administrative Procedure
_ 290 AU Other Real Property           ] 445 Amer. w/Disabilities - j| 535 Death Penalty                      IMMIGR TION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                     Other:                       1462 Naturalization Application                                              A ency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other         1465 Other Immigration                                                 J 950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                 State Statutes
                                       ] 448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
V. ORIGIN (Place an X" in One Box Only)
       Original Q2 Re oved from Q 3 Remanded from                                                 | |4 Rei stated or 5 Tr nsferred from 6 Multidistrict                               Q 8 Multidistrict
       Proceeding State Court Appellate Court                                                          Reopened Another District Litigation -                                                Litigation -
                                                                                                                                 (specify)                       Transfer                    Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes nless diversity)

VI. CAUSE OF ACTION                        Brief description of cause: /7 t . ,. / /, t >


VII. REQUESTED IN                                CHECK IF HIS IS A CLASS ACTION DEMAND $                                                              CHECK YES only if demanded in com laint:
      COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND:                                    Io

VIII. RELATED CASE(S)
         IF ANY (See instructions):
                                                                                                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

FOR OFFICE USE ONLY
   RECEIPT                        AMOUNT                                       APPLYING IFP                                     JUDGE                              MAG. JUDGE
JS 44 Reverse (Rev. 04/21)
             Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 18 of 20 PageID #: 18
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supple ents the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government a ency, identify first the agency and then
         the official, giving both name and title.
   (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
   (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
          in this section "(see attachment)".

  . Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
       that is most applicable. Click here for: Nature of Suit Code Descriptions.

V. Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 8 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Ori in Code 7 was used for historical records and is no longer relevant due to
         changes in statute.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
       statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
       Demand. In this space enter the actual dollar amount bein demanded or indicate other demand, such as a preliminary injunction.
       Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.

Date and Attorney Si nature. Date and sign the civil cover sheet.
Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 19 of 20 PageID #: 19
           Case 1:21-cv-00473-MJT-CLS Document 1 Filed 09/13/21 Page 20 of 20 PageID #: 20




                                                                                                                                                                                                              U.S. POSTAGfc rwID
                                                                                                                                                                                                              PME 1-Day
                                                                                                                                                                                                              HOUSTON, TX
                                                                                                                                                                                                              77027
                                                                                                                                                                                                              SEP 10. 21
   PRESS FIRMLY TO SEAL                                                                                                  PRESS Fl                                                                             AMOU T

                                                                                                                                                           1027
                                                                                                                                                                                      77701
                                                                                                                                                                                                                 $26.35
                                                                                                                                                                                                              R2307M152560-04




PRIORITY
                                                                                                                                                                                                                                                          §o
                                                                                                                                                                                                                                                          E  3
                                                                                                                                                                                                                                                          Q. L-
                                                                                                                                                                                                                                                         ¦Z 2
                                                                                                            PRIORITY                                                                                                                                      w J=
                                                                                                                                                                                                                                                         ® cn
                                                                                                                                                                                                                                                          « '=
                                                         UNITED STATES                                             MAIL
                                        /S I POSTAL SERVICE v                                               express
                                                                                                                                                                                  EJ IbH ?2b =112 US
                                        CUSTOMER USE ONLY


EXPRESS                                                                                                                                          iRAYMENW eCOUN »»» ' liaag
                                                                                                                                                                                        SEP 13 Z0Z1
                                                                                                                                                                                                                                                             a

                                                                                                                                                                                                 IONT. TEXAS

                                                                                                                                                jjaSHpogrACSERYICE USgp LY0


FLAT RATE                                                                                                                                        PO ZIP Codo                     Scheduled Deli ery Date
                                                                                                                                                                                 (MM/DD/YY)


ENVELOPE
                                        DEL.IVERVOPTtONStCUsibmcrIJstiOnlyK
                                                                                                                                               rr l
                                        purchosM Retu Receipt service. If the box is not chocked, the Postal Service will leave the He Who a ressee-: Date Accepted (MM/DD/YY|   Schedule Deli ery Timo
                                        mail receptacle orothorsocuro location without attompllng Io obtain lite a re co slgnaturo on c ivor .                                      s:00 PM
                                        Delivery Options
ONE RATE ANY WEIGHT                             No Saturday Deli ery (deli ered next bus ness day)
                                                                                                                                                                                                               Return Receipt Fea Live Animal
                                            D Sunday/Hoti ay Delivery Required (a itional (ce. where available )                                      Tlrr cco                                                                    . Transportation Feo
                                                •Refer to USPS.com 9 or local Post Office'* tor a ailabilit .
                                                                                                                                                                                                               S                      $
                                        TO:(PLE SC PAINT)                                                                                                                                                      Total Postage & Foos
                                                                                                                                                  Special Handtlng ragllo        Sun o /Holi ay Premium Fee
 To schedule free Package Pickup,
        scan the QR co e.                                                                                                                         $                    -
                                                                                                                                                  Weight D 1 naI Acipt o Erh ljj dc Initials
                                                 IjLm                                                            f
                                                                                                                                                              lbs. . /OZ5-
                                                       rpatuk tl-, T-noi
                                         ZIP + 4® (U.S. DDRESSES ONLY)                                                                            Delivery Attempt {MMDDfV O                                                                              5
                                                                                                                                                  Delivery Attempt (MM/DD/YY) Ti o                Employee Signature
                                           for pickup or USPSTracking . visit USPS.com or call 800-222-1811.                                                                                  am
                                        s $100.00 insurance included.                                                                                                                         pm
                                                                                                                                                                                        PSN 76S0-02-000-9995
       USPS.COM/P1CKUP                                                                                                                            LABEL11-B,M Y 2021
                                                  PEEL FROM THIS CORNER

                                                                                                                                                                                              ros .
                                                                                                                                                                                                                            J UNITED STATES
        PSI 0001000006              EP13F May 2020                                                                                                                                                                          POSTAL SERVICE.
                                    00:121/2x91/2
